     Case 2:20-cv-03831-FMO-AGR Document 1 Filed 04/27/20 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 2   MANNING LAW, APC
     20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
 4   Office: (949) 200-8755
     DisabilityRights@manninglawoffice.com
 5

 6
     Attorney for Plaintiff: GABRIELA CABRERA
 7

 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10

11
                                               Case No.
12   GABRIELA CABRERA, an
                                               Complaint For Damages And
13   individual,                               Injunctive Relief For:
14
                       Plaintiff,               1. VIOLATIONS OF THE
15                                                 AMERICANS WITH DISABILITIES
     v.                                            ACT OF 1990, 42 U.S.C. §12181 et
16
                                                   seq. as amended by the ADA
17                                                 Amendments Act of 2008 (P.L. 110-
     ROSS STORES, INC., a Delaware
18                                                 325).
     corporation; and DOES 1-10,
19   inclusive,
                                                2. VIOLATIONS OF THE UNRUH
20                                                 CIVIL RIGHTS ACT, CALIFORNIA
                      Defendants.                  CIVIL CODE § 51 et seq.
21

22

23         Plaintiff, GABRIELA CABRERA (“Plaintiff”), complains of Defendant

24   ROSS STORES, INC., a Delaware corporation; and Does 1-10 (“Defendants”) and

25   alleges as follows:

26                                           PARTIES

27         1.      Plaintiff has polio and is an adult California resident. Plaintiff is

28   substantially limited in performing one or more major life activities, including but

                                                 1
                                            COMPLAINT
     Case 2:20-cv-03831-FMO-AGR Document 1 Filed 04/27/20 Page 2 of 9 Page ID #:2


 1   not limited to: walking, standing, and ambulating. As a result of these disabilities,
 2   Plaintiff requires a wheelchair to ambulate. With such disabilities, Plaintiff qualifies
 3   as a member of a protected class under the Americans with Disabilities Act
 4   (“ADA”), 42 U.S.C. §12102(2) as amended by the ADA Amendments Act of 2008
 5   (P.L. 110-325) and the regulations implementing the ADA set forth at 28 C.F.R. §§
 6   36.101 et seq. At the time of Plaintiff’s visits to Defendant’s facility and prior to
 7   instituting this action, Plaintiff suffered from a “qualified disability” under the ADA,
 8   including those set forth in this paragraph.
 9         2.     Plaintiff is informed and believes and thereon alleges that Defendant
10   ROSS STORES, INC., a Delaware corporation, owned, operated, and controlled
11   Ross (“Business”) located at the 818 West Arrow Highway, Sand Dimas, California
12   91773 on November 14, 2019.
13         3.     Defendant ROSS STORES, INC., a Delaware corporation, owns,
14   operates, and controls the Business located at the currently.
15         4.     Plaintiff does not know the true names of Defendant, their business
16   capacities, their ownership connection to the subject property and business, or their
17   relative responsibilities in causing the access violations herein complained of, and
18   alleges a joint venture and common enterprise by all such Defendants. Plaintiff is
19   informed and believes that each of the Defendants herein, including Does 1 through
20   10, inclusive, is responsible in some capacity for the events herein alleged, or is a
21   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
22   when the true names, capacities, connections, and responsibilities of the Defendants
23   and Does 1 through 10, inclusive, are ascertained.
24                              JURISDICTION AND VENUE
25         5.     This Court has subject matter jurisdiction over this action pursuant
26   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
27         6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
28   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
                                                2
                                           COMPLAINT
     Case 2:20-cv-03831-FMO-AGR Document 1 Filed 04/27/20 Page 3 of 9 Page ID #:3


 1   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 2   federal ADA claims in that they have the same nucleus of operative facts and
 3   arising out of the same transactions, they form part of the same case or controversy
 4   under Article III of the United States Constitution.
 5          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 6   real property which is the subject of this action is located in this district and because
 7   Plaintiff's causes of action arose in this district.
 8                                FACTUAL ALLEGATIONS
 9          8.     Plaintiff went to the Business on or about November 14, 2019 for the
10   dual purpose of purchasing store items and to confirm that this public place of
11   accommodation is accessible to persons with disabilities within the meaning federal
12   and state law.
13          9.     The Business is a facility open to the public, a place of public
14   accommodation, and a business establishment.
15          10.    Shopping aisles are one of the facilities, privileges, and advantages
16   reserved by Defendants to persons at the Business.
17          11.    Unfortunately, although shopping aisles were one of the facilities
18   reserved for patrons, there were no designated shopping aisles available for persons
19   with disabilities that complied with the 2010 Americans with Disabilities Act
20   Accessibility Guidelines (“ADAAG”) on November 14, 2019.
21          12.    At that time, instead of having architectural barrier free facilities for
22   patrons with disabilities, Plaintiff experienced the following at the Business and
23   Property that are violations of the ADAAG: clothing that protrudes into the
24   accessible route, reducing the routes clear width below the minimum required
25   (Section 307.5); and, store aisles that do not meet the accessible route minimum
26   width requirement by ADAAG (Section 403.5.1).
27          13.    Subject to the reservation of rights to assert further violations of law
28   after a site inspection found infra, Plaintiff asserts there are additional ADA
                                                  3
                                             COMPLAINT
     Case 2:20-cv-03831-FMO-AGR Document 1 Filed 04/27/20 Page 4 of 9 Page ID #:4


 1   violations which affect her personally.
 2          14.   Plaintiff is informed and believes and thereon alleges Defendants had
 3   no policy or plan in place to make sure that there were compliant accessible
 4   shopping aisles reserved for persons with disabilities prior to November 14, 2019.
 5          15.   Plaintiff is informed and believes and thereon alleges Defendants have
 6   no policy or plan in place to make sure that the designated shopping aisles for
 7   persons with disabilities comport with the ADAAG.
 8          16.   Plaintiff personally encountered these barriers. The presence of these
 9   barriers related to Plaintiff’s disability denies Plaintiff her right to enjoy accessible
10   conditions at public place of accommodation and invades legally cognizable
11   interests created under the ADA.
12          17.   The conditions identified supra in paragraph 14 are necessarily related
13   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
14   the major life activities of walking, standing, and ambulating; and because the
15   enumerated conditions relate to the use of the service aisles.
16          18.   As an individual with a mobility disability who requires a wheelchair,
17   Plaintiff has a keen interest in whether public accommodations have architectural
18   barriers that impede full accessibility to those accommodations by individuals with
19   mobility impairments.
20          19.   Plaintiff is being deterred from patronizing the Business and its
21   accommodations on particular occasions, but intends to return to the Business for the
22   dual purpose of availing herself of the goods and services offered to the public and
23   to ensure that the Business ceases evading its responsibilities under federal and state
24   law.
25          20.   Upon being informed that the public place of accommodation has
26   become fully and equally accessible, she will return within 45 days as a “tester” for
27   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
28   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
                                                 4
                                            COMPLAINT
     Case 2:20-cv-03831-FMO-AGR Document 1 Filed 04/27/20 Page 5 of 9 Page ID #:5


 1          21.      As a result of her difficulty experienced because of the inaccessible
 2   condition of the facilities of the Business, Plaintiff was denied full and equal access
 3   to the Business and Property.
 4          22.      The Defendants have failed to maintain in working and useable
 5   conditions those features required to provide ready access to persons with
 6   disabilities.
 7          23.      The violations identified above are easily removed without much
 8   difficulty or expense. They are the types of barriers identified by the Department of
 9   Justice as presumably readily achievable to remove and, in fact, these barriers are
10   readily achievable to remove. Moreover, there are numerous alternative
11   accommodations that could be made to provide a greater level of access if complete
12   removal were not achievable.
13          24.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
14   alleges, on information and belief, that there are other violations and barriers in the
15   site that relate to her disability. Plaintiff will amend the complaint, to provide proper
16   notice regarding the scope of this lawsuit, once she conducts a site inspection.
17   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
18   related to her disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
19   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
20   have all barriers that relate to her disability removed regardless of whether she
21   personally encountered them).
22          25.      Without injunctive relief, Plaintiff will continue to be unable to fully
23   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
24                                 FIRST CAUSE OF ACTION
25    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
26      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
27                                          (P.L. 110-325)
28          26.      Plaintiff re-alleges and incorporates by reference all paragraphs alleged
                                                  5
                                              COMPLAINT
     Case 2:20-cv-03831-FMO-AGR Document 1 Filed 04/27/20 Page 6 of 9 Page ID #:6


 1   above and each and every other paragraph in this Complaint necessary or helpful to
 2   state this cause of action as though fully set forth herein.
 3         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
 4   privileges, advantages, accommodations, facilities, goods, and services of any place
 5   of public accommodation are offered on a full and equal basis by anyone who owns,
 6   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
 7   Discrimination is defined, inter alia, as follows:
 8                a.     A failure to make reasonable modifications in policies, practices,
 9                       or procedures, when such modifications are necessary to afford
10                       goods, services, facilities, privileges, advantages, or
11                       accommodations to individuals with disabilities, unless the
12                       accommodation would work a fundamental alteration of those
13                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
14                b.     A failure to remove architectural barriers where such removal is
15                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
16                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
17                       Appendix "D".
18                c.     A failure to make alterations in such a manner that, to the
19                       maximum extent feasible, the altered portions of the facility are
20                       readily accessible to and usable by individuals with disabilities,
21                       including individuals who use wheelchairs, or to ensure that, to
22                       the maximum extent feasible, the path of travel to the altered area
23                       and the bathrooms, telephones, and drinking fountains serving
24                       the area, are readily accessible to and usable by individuals with
25                       disabilities. 42 U.S.C. § 12183(a)(2).
26         28.    Any business that provides parking spaces must provide accessible
27   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles shall
28   be at the same level as the parking spaces they serve. Changes in level are not
                                                 6
                                            COMPLAINT
     Case 2:20-cv-03831-FMO-AGR Document 1 Filed 04/27/20 Page 7 of 9 Page ID #:7


 1   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
 2   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
 3   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
 4   designated disabled parking space is a violation of the law and excess slope angle in
 5   the access pathway is a violation of the law.
 6         29.       A public accommodation must maintain in operable working condition
 7   those features of its facilities and equipment that are required to be readily accessible
 8   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 9         30.       Here, the failure to ensure that accessible facilities were available and
10   ready to be used by Plaintiff is a violation of law.
11         31.       Given its location and options, Plaintiff will continue to desire to
12   patronize the Business but she has been and will continue to be discriminated against
13   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
14   the barriers.
15                                SECOND CAUSE OF ACTION
16       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
17         32.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
18   above and each and every other paragraph in this Complaint necessary or helpful to
19   state this cause of action as though fully set forth herein.
20         33.       California Civil Code § 51 et seq. guarantees equal access for people
21   with disabilities to the accommodations, advantages, facilities, privileges, and
22   services of all business establishments of any kind whatsoever. Defendants are
23   systematically violating the UCRA, Civil Code § 51 et seq.
24         34.       Because Defendants violate Plaintiff’s rights under the ADA, they also
25   violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
26   violations are ongoing.
27         35.       Plaintiff is informed and believes and thereon alleges that Defendants’
28   actions constitute discrimination against Plaintiff on the basis of a disability, in
                                                  7
                                              COMPLAINT
     Case 2:20-cv-03831-FMO-AGR Document 1 Filed 04/27/20 Page 8 of 9 Page ID #:8


 1   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
 2   previously put on actual or constructive notice that the Business is inaccessible to
 3   Plaintiff. Despite this knowledge, Defendants maintain their premises in an
 4   inaccessible form, and Defendants have failed to take actions to correct these
 5   barriers.
 6                                          PRAYER
 7    WHEREFORE, Plaintiff prays that this court award damages provide relief as
 8   follows:
 9          1.    A preliminary and permanent injunction enjoining Defendants from
10   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
11   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
12   respect to its operation of the Business; Note: Plaintiff is not invoking section 55, et
13   seq, of the California Civil Code and is not seeking injunctive relief under the
14   Disabled Persons Act (Cal. C.C. §54) at all.
15          2.    An award of actual damages and statutory damages of not less than
16   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
17          3.    An additional award of $4,000.00 as deterrence damages for each
18   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
19   LEXIS 150740 (USDC Cal, E.D. 2016);
20          4.    For reasonable attorneys' fees, litigation expenses, and costs of suit,
21   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
22   ////
23   ////
24   ////
25   ////
26   ////
27   ////
28   ////
                                                8
                                           COMPLAINT
     Case 2:20-cv-03831-FMO-AGR Document 1 Filed 04/27/20 Page 9 of 9 Page ID #:9


 1                               DEMAND FOR JURY TRIAL
 2         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 3   raised in this Complaint.
 4

 5   Dated: April 27, 2020            MANNING LAW, APC
 6

 7                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
 8                                       Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               9
                                          COMPLAINT
